DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 2 (Fig. 12) in the reply filed on November 4, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 8-21 have been examined on the merits in this action. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 19; claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 6 and 28; claim 19 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the only difference between claims of the present application and the patented claims is that the patented claims are more specific.  Thus the invention of the patented claims is in effect a “species” of the “generic” invention of the claims of the present application.  It has been held that the generic invention is “anticipated” by the “species.”  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the present application are anticipated by the patented claims, they are not patentably distinct from the patented claims.  
The various features of the pending claims are present in the patented claims defined with either identical or equivalent language.  It is further noted that features of the pending claims not found in the patented claims would be readily obvious to one of ordinary skill in the art based on the field of the invention and the interaction of the structural elements recited in the patented claims. For e.g., the recitation “wherein the fastener is configured such that all lines that: 1) lie entirely within a plane parallel to the distal direction, and 2) are tangent to the portion of the convex outer surface are noncollinear with all lines that: 1) lie entirely within the plane, and 2) are tangent to the concave surface.” is met by the geometry of the recited structure in the patented claim “a fastener including a head, a threaded shaft that extends out with respect to the head in a distal direction, and a neck that extends between the head and the threaded shaft, the head including an outer surface configured to articulate along the inner surface when the fastener head is inserted in the through hole, at least a portion of the outer surface being convex and defining a portion of a sphere, the sphere defining a first diameter, and the fastener including a concave surface that extends along both the head and the neck, the neck defining a second diameter measured: 1) in a direction perpendicular to the distal direction, and 2) at a location spaced in the distal direction of an entirety of the concave surface..”.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shluzas (US 7604656).
Shluzas discloses a fastener device 10 including: 
1) an anchor body with an anchor body housing 40 having an upper end and a lower end, the anchor body housing defining a first passage or rod-receiving channel 42 configured to receive a spinal rod 12;
2) the anchor body having an upper and a lower end and an inner surface defining a portion of a through-hole 50; 
3) a fastener 16 having a threaded shaft, a head 30 having a convex outer surface configured to articulate along the inner surface of the anchor body housing 40 and a neck that extends between the head and the threaded shaft wherein a concave surface extends along both the head and the neck wherein all lines that lie entirely within a plane parallel to the distal direction, and are tangent to the portion of the convex outer surface are noncollinear with all lines that lie entirely within the plane and are tangent to the concave surface (Fig. 2-5 and 15-21, cols. 4-23 and col. 24, lines 1-41).  
Regarding claim 9, the anchor body housing 40 defines a minimum inner diameter at an anchor location that is closer to the lower end of the anchor housing than the upper end as illustrated in marked up Fig. 4 on the following page. 
Regarding claims 12-14, Shluzas discloses a spacer or stabilization mechanism 60 received in the through hole wherein the spacer exerts a force on the fastener that resists or restricts the relative movement of the fastener and the anchor body wherein the stabilization mechanism includes a split ring or biasing member 70 received in a recess of the anchor body and exerting a force on the outer surface of the fastener via the stabilization mechanism (Fig 2). 




    PNG
    media_image1.png
    936
    1293
    media_image1.png
    Greyscale

Regarding claim 16, spring or biasing member 70 is aligned with the third portion as illustrated in marked up Fig. 4 above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 19, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775